UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1172



MEI YING LIN,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 24, 2008             Decided:   October 8, 2008


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, New York, New York, for Petitioner. Gregory G.
Katsas, Assistant Attorney General, Carol Federighi, Senior
Litigation Counsel, Mona Maria Yousif, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mei Ying Lin, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals dismissing her appeal from the immigration

judge’s denial of her requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

             Lin first challenges the determination that she failed to

establish her eligibility for asylum.             To obtain reversal of a

determination denying eligibility for relief, an alien “must show

that   the   evidence   [s]he   presented   was    so   compelling   that    no

reasonable factfinder could fail to find the requisite fear of

persecution.”    INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that Lin fails

to show that the evidence compels a contrary result.           Accordingly,

we cannot grant the relief that she seeks.

             Additionally, we uphold the denial of Lin’s request for

withholding    of   removal.     “Because    the    burden   of   proof     for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”            Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).      Because Lin failed to show that she

is eligible for asylum, she cannot meet the higher standard for

withholding of removal.


                                     2
          Accordingly,   we   deny   the   petition   for   review.*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




     *
      Lin’s brief merely recites the requirements for establishing
a claim under the Convention Against Torture. She fails to raise
any specific claims in this regard and has therefore waived
appellate review. See Fed. R. App. P. 28(a)(9)(A) (“[T]he argument
. . . must contain . . . appellant’s contentions and the reasons
for them, with citations to the authorities and parts of the record
on which the appellant relies.”); Edwards v. City of Goldsboro, 178
F.3d 231, 241 n.6 (4th Cir. 1999) (“Failure to comply with the
specific dictates of [Rule 28] with respect to a particular claim
triggers abandonment of that claim on appeal.”); see also
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).

                                     3